DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 limitations “or by an end of a bush” and “or the bush” withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. DE102018103309.5 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In this case, the foreign .


Claim Objections
Claim 11 objected to because of the following informalities:  
“the anvil is driven” in claim 11 should be “the anvil is configured to be driven” 
“a method according to claim 1” in claim 9 should be “the female die according to claim 1”
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a shoulder” in line 9. It is unclear if the shoulder is referring to the shoulder of line 2 or if it is a different shoulder. For the purpose of examination, it is interpreted to be referring to the same shoulder as in line 2.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 10-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kuhne (US 20040261486).
	Regarding claim 1, Kuhne discloses a female die (Fig. 1-7) for a joining tool (title) comprising an anvil (3) and a shoulder (4) which coaxially surrounds the anvil and which is configured on a main body (see Fig. 1: 4 surrounds the anvil and configured on the mainbody of the anvil 3) of the anvil, and a sleeve (8) which surrounds the main body or the bush, respectively, and which across a circumference thereof has radial slots (see Fig. 1: 8 has slots) penetrating a wall of said sleeve, in each case one sliding piece (9) being guided in said radial slots so as to be movable in a radial direction [0025], said sliding piece in an axial direction (vertical direction) being supported at least on a shoulder (4), wherein the wall of the sleeve on that end that surrounds the shoulder in the region between the slots has regions (shown below) 
    PNG
    media_image1.png
    655
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    356
    media_image2.png
    Greyscale

	Regarding claim 2, Kuhne discloses the female die according to claim 1, wherein the sliding pieces (9) in the cross section are configured so as to be L-shaped having a foot (15) and a head (12), and the slots in the axial direction (vertical direction) have an upper wall and a lower wall (upper and lower wall 11).
	Regarding claim 4, Kuhne discloses the female die according to claim 2, wherein the widened regions (shown above and below: examiner notes that region below begin at a height level of the lower walls of the slots and to the top) begin at a height level of the lower walls of the slots.

    PNG
    media_image3.png
    473
    345
    media_image3.png
    Greyscale

	Regarding claim 5, Kuhne discloses the female die according to claim 1, wherein the sliding pieces are guided [0025] in the slots.
	Regarding claim 6, Kuhne discloses the female die according to claim 5, wherein at least one of the upper and lower walls of the slots has a guide element (side walls 11), and the associated sliding piece in a manner congruent (see Fig. 4: side walls 11 are congruent to the side walls of the moving element) thereto has a counter guide (side walls of 9).
	Regarding claim 10, Kuhne discloses the female die according to one claim 1, wherein at least three sliding pieces (6 are provided) are provided.
	Regarding claim 11, Kuhne discloses the female die according to claim 1, wherein the anvil is driven so as to be displaceable (examiner notes that since anvil’s largest radius is smaller 
	Regarding claim 12, Kuhne discloses the female die according to one claim 1, wherein four sliding pieces (see Fig. 1: 4 sliding pieces are shown. Examiner notes that claim is open ended therefore the claim does not limit to just four pieces) are provided.
	Regarding claim 13, Kuhne discloses the female die according to one claim 1, wherein the joining tool is configured for clinching ([0023-0024] examiner notes that as punch enters between the sliding pieces, the sliding pieces clinch the material to the punch by the spring force).

Allowable Subject Matter
Claims 3, 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the Kuhne references discloses the female die according to claim 2, wherein the feet of the sliding pieces in the radial direction have a groove (6), the prior art does not disclose or render obvious a female die comprising "... the wall of the sleeve level in height with the slots has a circumferential groove, and a spring element that encompasses all sliding pieces is placed in the grooves.…" as set forth in claim 3. 
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 3 and 8 are deemed patentable over the prior art of record.
claim 7 is deemed patentable over the prior art of record.
Although the Unger (US 20160368038) references a female die (Fig. 1, 8) comprising an anvil (4), bushing (1), and a sleeve (3) wherein the anvil is composed of a harder material ([0041] last four sentences) than the bushing, the prior arts does not disclose or render obvious a female die comprising "... wherein the anvil is composed of a harder material than the sleeve.…" as set forth in claim 9. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 9 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rapp (US 20040045153), Sawdon (US 20100212131), Sawdon (US 20060196034), Reatherford (US 20060168792), Dubugnon (US 9050645), Sawdon (US 5339509) teach similar .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725